Title: From George Washington to William Pearce, 6 October 1793
From: Washington, George
To: Pearce, William


          
            Mr Pearce,
            Mount Vernon Octr 6th 1793
          
          Enclosed is a copy of our agreement with my Signature to it.
          Since you were here, Mrs Washington the Widow of my Nephew, who formerly lived at this
            place, has resolved as soon as we leave it, to remove to her Brother’s in the lower part
            of this State, and will not I believe, return to reside at it again. This will make it more convenient and agreeable, both for
            yourself and me, that you should live the Winter, at least, at my Mansion house; as it
            will allow more time for my Carpenters to provide for Mr Crow, and to put the place he
            lives at in better repair than it now is for yourself, if there should be occasion for
            you to go there; and this too, under your own inspection.
          The right wing to my dwelling house as you possibly may have noticed, & heard
            called the Hall, (being kept altogether for the use of strangers) has two good rooms
            below (with tiled floors) and as many above, all with fireplaces. This will accomodate
            your family (being a larger house) better than Crows; and by being here, you will have
            the use of my Kitchen, the Cook belonging thereto, Frank the House Servant, a boy also
            in the House. The Stable, Garden &ca &ca,
            without any additional expence to me; at the same time that it will, by placing you in
            the centre of the business, ease you of much trouble; for otherwise, the frequent calls
            from the Farms, from workmen of different descriptions for Tools, Nails, Iron &ca
            from the Store—and the particular attention which matters abt the Mansion house will
            require, would have occasioned you many an inconvenient ride here, the necessity for
            which will be entirely superceded, as your Mornings and evenings will, of course, be
            spent where your presence will be most wanting.
          As I am never sparing (with proper œconomy) in furnishing my Farms with any, and every
            kind of Tool & implement that is calculated to do good and neat work, I not only
            authorize you to bring the kind of Ploughs you were speaking to me
            about, but any others, the utility of which you have proved from your own experience;
            particularly a kind of hand rake which Mr Stuart tells me are used on the Eastern Shore
            of Maryland in lieu of Hoes for Corn at a certain stage of its growth—and a Scythe &
            Cradle different from those used with us, & with which the grain is laid much
            better. In short I shall begrudge no reasonable expence that will contribute to the
            improvement & neatness of my Farms; for nothing pleases me better than to see them
            in good order, and every thing trim, handsome, & thriving about them; nor nothing
            hurts me more than to find them otherwise, & the tools & implements laying
            wherever they were last used, exposed to injuries from Rain, Sun, &ca.
          I hope you will endeavor to arrange your own concerns in such a manner as to be here as
            much before the time agreed on as you conveniently can. Great advantages to me will
            result from this, by putting the business in a good train before the Fall operations are
            closed by the frosts of Winter, and all improvements are thereby at an end for that
            Season. On the other hand, inconveniences to yourself may arise from delay on account of
            the Weather—Navigation &ca; there having been instances of this River’s closing with
            Ice several days before Christmas which might prevent the removal of yr things in time.
            That your living at the Mansion may be attended with no more expence to you than if you
            had gone to the other place (at which Crow now lives) on account of Gentlemen, who now
            & then call here out of curiosity—as they are passing through the Country—I shall
            lay in such things as will be necessary for this purpose, and the occasions (which are
            but rare) may require.
          I expect to leave this place about the 28th of the Month for Philadelphia, or the
            neighbourhood of it; any letter therefore which shall arrive before that time will find
            me here—afterwards it will have to go to Philadelphia where it had better be directed. I
            am your friend & Servant
          
            Go: Washington
          
        